DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the treatment of acute stroke in the reply filed on April 23 is acknowledged with appreciation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett, U.S. 20130065924 A1
	Instant claim 1 recites a method for treating acute stroke comprising administering fluoxetine and vitamin C to a subject having the acute stroke, wherein the fluoxetine and vitamin C are administered in a ratio of from 1:500 to 1:10, wherein the fluoxetine is administered in an amount of form 0.8 mg/kg to 2 mg/kg to the subject, and wherein the vitamin C is administered in an amount of from 70 mg/kg to 150 mg/kg to the subject.  Claim 2 limits wherein the fluoxetine and vitamin C are co-administered.  Claim 3 limits wherein the fluoxetine and vitamin C are co-administered to the subject in a composition.  Claim 4 limits wherein the method consists essentially of administering fluoxetine and vitamin C to the subject.
	Corbett teaches a method of treating acute stroke in an animal in need thereof in Example 2 on page 4, comprising administering a composition comprising the combination of 5 mg/kg fluoxetine and 20 mg/kg ascorbic acid (vitamin C) post stroke, in particular see paragraphs [0046] and [0048].  Corbett teaches that the dose translation for humans is from about 0.81 mg/kg to 1.62 mg/kg fluoxetine (which is within the scope of 0.8 mg/kg to 2 mg/kg as required by instant claim 1) and about 3.24 mg/kg of an antioxidant, please see paragraph [0009] (wherein the antioxidant is ascorbic acid or vitamin C, please see paragraph [0024]).  Please also refer to Figure 2B on Sheet 3 of Drawings, which depicts the results of the administration of a composition consisting essentially of fluoxetine and vitamin C post stroke:

    PNG
    media_image1.png
    450
    401
    media_image1.png
    Greyscale
.
	As such, Corbett teaches the administration of a composition comprising fluoxetine and vitamin C in Examples 2 and 3, but does not explicitly disclose wherein the vitamin C is administered in an amount of from 70 mg/kg to 150 mg/kg to the subject.
However, with regards to the dosage amount of vitamin C: the starting point is 3.24 mg/kg of antioxidant in the cited art.  It would have been obvious for one of ordinary skill in the art to use the starting point of vitamin C as disclosed by Corbett and optimize this amount in a composition to administer post stroke with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.  
Likewise, the ratio of fluoxetine to vitamin C is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal ratio in the composition in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	As such, a prima facie case is established. 
Conclusion
6.	In conclusion, claims 1-4 are pending, and all claims are rejected. No claim is presently allowable.

Communication
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        May 4, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611